Per Curiam.
Plaintiff appeals from the order of the trial judge granting an accelerated judgment on the ground that her notice of claim, although timely *188filed within the prescribed period, was not verified. MCLA § 691.1406 (Stat Ann 1969 Rev § 3.996[106]).
As a matter of judicial policy, courts favor a liberal construction of notice requirements and have not denied relief when the notice may be reasonably interpreted as in substantial compliance with the applicable statute. Swanson v. City of Marquette (1959), 357 Mich 424; Jackson v. City of Detroit Board of Education (1969), 18 Mich App 73; Citizens Casualty Co. v. City of Detroit (1967), 8 Mich App 379; Kustasz v. City of Detroit (1970), 28 Mich App 312; Meredith v. City of Melvindale (1969), 381 Mich 572.
Reversed and remanded for proceedings not inconsistent herewith. Costs to plaintiff.